Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 12/04/2019.
Claims 1-30 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 10/15/2019. It is noted, however, that applicant has not filed a certified copy of the 201911041765 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20180197123 to Parimelazhagan et al. in view of USPN 20190087395 to PRIESTAS et al.
Per claim 1:
Parimelazhagan discloses:
1. A computer-implemented method for creating a robot process automation (RPA) workflow (Paragraph [0046] “providing a robotics process automation platform for developing a workflow”), comprising: 
receiving a media file comprising a proposed workflow by way of a workflow development application on a computing system (Paragraph [0056] “Requirement gathering interface component 130 includes computer-executable instructions that are configured for capturing requirements of a given project for creating and developing a workflow”); 
(Paragraph [0057] “stored in requirements database 132 may take the form of one or more files that include data representative of at least one of a video, audio, digital photograph, or diagram”) of the proposed workflow to a workflow generation module for processing (Paragraph [0056] “requirements database 132 for retrieval and/or use by developer computing device 116. Identifying requirements for a project is helpful to define the scope of the project and the desired outcome for a workflow”); 
accessing, by the workflow generation module, a model database to pull one or more workflow models (Paragraph [0050] “allow for the selection of the workflow stored in development database 114”); 
loading, by the workflow generation module, the one or more workflow models and predicting one or more workflows for a user of the computing system to select (Paragraph [0050] “After selection of the workflow in the development database 114, control interface component 112 is configured for storing a copy of the workflow in an operational database 120… for utilization in either a User Acceptance Testing (UAT) implementation”).

Parimelazhagan does not explicitly disclose transmitting, from the workflow generation module, a list of possible XAML files comprising the one or more workflows to the workflow development application for the user to select.
(Paragraph [0035] “internal master document 172 can be generated in different formats such as a text file, a spreadsheet, an extensible markup (XML) file database etc. for different use cases based on the nature of the automated process to be executed”) for the user to select (Paragraph [0036] “document processing system 100 can flag one or more fields for human validation which can be executed via one or more GUIs 140”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of transmitting, from the workflow generation module, a list of possible XAML files comprising the one or more workflows to the workflow development application as taught by PRIESTAS into the method of robotics process automation platform for developing and managing a workflow as taught by Parimelazhagan. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of transmitting, from the workflow generation module, a list of possible XAML files comprising the one or more workflows to the workflow development application to provide an efficient technique processing the unstructured documents to arrange in specific format for displaying so as to save time and resources as suggested by PRIESTAS (paragraphs [0002-0004]).
 

Per claim 2:
Parimelazhagan discloses:
2. The computer-implemented method of claim 1, wherein the media file is a text file of the proposed workflow, an image file of the proposed workflow, and/or an audio file of the proposed workflow, the workflow containing a sequence of logic steps (Paragraph [0057] “requirements that may be captured using requirement gathering interface component 130… may take the form of one or more files that include data representative of at least one of a video, audio, digital photograph, or diagram”).


Per claim 3:
Parimelazhagan discloses:
3. The computer-implemented method of claim 1, wherein the media file (Paragraph [0057] “stored in requirements database 132 may take the form of one or more files that include data representative of at least one of a video, audio, digital photograph, or diagram”) is uploaded via the workflow development application (Paragraph [0060] “a file representative of a requirement is created by or uploaded using requirement gathering interface component 130 and a save operation is initiated by project manager”).


Per claim 4:
Parimelazhagan discloses:
4. The computer-implemented method of claim 1, further comprising: performing, by the workflow generation module, optical character recognition (OCR) to the media file when the media file comprises an image file of the proposed workflow   (Paragraph [0027] “requirements database 132 may take the form of one or more files that include data representative of at least one of a video, audio, digital photograph, or diagram”; Paragraph [0074] “development functions 138 may further include an optical character recognition (OCR) component 228 to process digital documents provided to workflow from target application 124… OCR component 228 may include a screen positioning module 230 that operates to readjust modify the position of a digital (i.e., image) document”). 


Per claim 5:
Parimelazhagan discloses:
5. The computer-implemented method of claim 1, further comprising: performing, by the workflow generation module, speech-to-text recognition to the media file when the media file comprises an audio file of the proposed workflow (Paragraph [0056-0057] “Requirement gathering interface component 130 includes computer-executable instructions that are configured for capturing requirements of a given project for creating and .


Per claim 6:
The rejection of claim 1 is incorporated and further, Parimelazhagan does not explicitly discloses wherein the one or more workflow models is an artificial intelligence (AI) model having a highest score among a plurality of previously trained AI models stored in a model inventory.
However, PRIESTAS discloses in an analogous computer system wherein the one or more workflow models is an artificial intelligence (AI) model having a highest score among a plurality of previously trained AI models stored in a model inventory (Paragraph [0032-0033] “the domain model 104 can be based on various ML algorithms such as decision trees, linear regression, neural networks, Bayesian networks, support vector machines (SVMs), nearest neighbor and the like… domain model 104 can be designed to prioritize flexibility or performance speed in different examples. The document processing system 100 can therefore be configured to compare a variety of fields and field types across .
The feature of providing wherein the one or more workflow models is an artificial intelligence (AI) model having a highest score among a plurality of previously trained AI models stored in a model inventory would be obvious for the reasons set forth in the rejection of claim 1.


Per claim 7:
Parimelazhagan discloses:
7. The computer-implemented method of claim 1, further comprising: display, by the workflow development application, the one or more workflows for the user to select (Paragraph [0050] “allow for the selection of the workflow stored in development database 114 by one or more administrator computing devices 118”); and receiving, at the workflow development application, a user selection for the one or more workflows (Paragraph [0050] “After selection of the workflow in the development database 114, control interface component 112 is configured for storing a copy of the workflow in an operational database 120”).


Per claim 8:
Parimelazhagan discloses:
(Since this appears to be MARKUSH type language requiring at a minimum just one from the list (i.e., selected workflow), Parimelazhagan teaches Paragraph [0050] “After selection of the workflow in the development database 114, control interface component 112 is configured for storing a copy of the workflow in an operational database 120”).


Per claim 9:
Parimelazhagan discloses:
9. The computer-implemented method of claim 8, further comprising: 
storing at a training database the selected workflow, the modified workflow, or denied workflow (Paragraph [0052] “receiving instructions from control interface component 112 to store a copy of the workflow, located in operational database 120, in a memory of virtual computing device 104”). 

Parimelazhagan does not explicitly discloses retraining the AI model with the selected workflow, the modified workflow, or the denied workflow.
However, PRIESTAS discloses in an analogous computer system retraining the AI model with the selected workflow, the modified workflow, or the denied workflow (Paragraph [0027] “legacy system agnostic and provides for automation and .
The feature of providing retraining the AI model with the selected workflow, the modified workflow, or the denied workflow would be obvious for the reasons set forth in the rejection of claim 1.


Per claim 10:
The rejection of claim 9 is incorporated and further, Parimelazhagan does not explicitly discloses pushing the retrained AI model in the model database when metrics of the AI model are greater than metrics of a previous AI model.
However, PRIESTAS discloses in an analogous computer system further comprising: pushing the retrained AI model in the model database when metrics of the AI model are greater than metrics of a previous AI model (Paragraph [0026] “a machine learning (ML) based domain model which can include domain-specific terminology… different input fields may be extracted and identified using the domain model and different internal master documents can be built based on a selected process stream”).



Claims 11-20 is/are the medium/product claim corresponding to method claims 1-10 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-10 respectively, as noted above.


Claims 21-30 is/are the apparatus/system claim corresponding to method claims 1-10 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-10 respectively, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 20200371818 A1 discloses Techniques for auto-executing instructions provided in a video on a computing platform are provided. A script is developed from audio provided in the video. Text shown in frames of the video is extracted. Simulated user interaction (UI) events present in the video are identified. A timeline representation is generated to include entries for elements of the script and the extracted text, and identified UI events. Like elements are collected into common 

US 20200159571 A1 discloses An Artificial Intelligence (AI) based data transformation system receives a process document and automatically generates processor-executable code which enables automatic execution of a process as detailed within the process document. Various structural elements of the process documents are identified and the data from the document is clustered based on common parameters which can include the structural elements or textual data from the process document. The contextual information including conditional and non-conditional statements along with the entities and entity attributes are also obtained. The domain knowledge is superimposed on the contextual information to generate flows that represent procedures which make up the process to be automated. Platform specific code for the automatic execution of the process is automatically generated from the flows.

US 20190354720 A1 discloses An Artificial Intelligence (AI) based document processing system receives a request including one or more documents related to a process to be automatically executed. The information including the fields and an intent required for the process are extracted from one or more of the request and the documents. The required documents and fields are selected based on the intent and a domain model. The required fields are validated using 

Ratia, M., Jussi Myllärniemi, and Nina Helander. discloses Organizations are applying digitalization to the constantly increasing amounts of different organizational processes [2].
The healthcare sector is also changing and actively seeking better ways to enhance performance, especially in the private healthcare sector [7]. Automation of workflow processes, e.g.,
Robotic Process Automation (RPA), in organizations has been emerging as a solution to this demand [3, 4]. To meet this clear demand, automation of workflow processes in organizations has been a rising trend during the past few years [3]. We analyze the value creating functions of the RPA potential in the private healthcare industry sector, using modified Walter et
al.’s function-oriented value analysis as our theoretical lens for identifying the potential of RPA.

Kuhn, Wolfgang. discloses the digital factory concept offers an integrated approach to enhance the product and production engineering processes and simulation is a key technology within this concept. Different types of simulation, such as discrete event or 3Dmotion simulation can be applied in virtual models on various planning levels and stages to improve the product and process planning on all levels. The focus and key factor is the integration of the various planning and simulation processes. In an advanced stage simulation technology can be applied in the digital factory concept to enhance the operative production planning and control as an integrated process from the top level to the factory floor control.

Leopold, Henrik, Han van der Aa, and Hajo A. Reijers. discloses the continuous digitization requires organizations to improve the automation of their business processes. Among others, this has lead to an increased interest in Robotic Process Automation (RPA). RPA solutions emerge in the form of software that automatically executes repetitive and routine tasks. While the benefits of RPA on cost savings and other relevant performance indicators have been demonstrated in different contexts, one of the key challenges for RPA endeavors is to effectively identify processes and tasks that are suitable for automation. Textual process descriptions, such as work instructions, provide rich and important insights about this matter. However, organizations often maintain hundreds or even thousands of them, which makes a manual analysis unfeasible for larger organizations. Recognizing the large manual effort required to determine the current degree of automation in an organization’s business processes, we use this paper to propose an approach that is able to automatically do so. More specifically, we leverage supervised machine learning to automatically identify whether a task described in a textual process description is manual, an interaction of a human with an information system or automated. An evaluation with a set of 424 activities from a total of 47 textual process descriptions demonstrates that our approach produces satisfactory results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or  TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193